Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered December 19, 2001, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to demonstrate good cause for the untimely notice of alibi witnesses, the trial court providently *643exercised its discretion in precluding their testimony (see CPL 250.20 [1]; People v Bhuiyan, 295 AD2d 622 [2002]; People v Bonner, 287 AD2d 728 [2001]; People v Wade, 277 AD2d 475, 476 [2000]).
An alleged deprivation of the constitutional right to counsel at a lineup may be raised on appeal, irrespective of whether such claim has been preserved for appellate review (see People v Kinchen, 60 NY2d 772, 773 [1983]; People v Samuels, 49 NY2d 218, 221 [1980]). However, since the defendant did not raise this issue at the pretrial suppression hearing, the record is insufficient to review it on appeal (see People v Kinchen, supra at 773-774). H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.